Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 16 de octubre de 1975
Concurro plenamente con la decisión del Tribunal que en balance justo y equitativo fundado en el silencio de la Ley de Alquileres Razonables, resuelve que el término prescriptivo de cinco (5) años dispuesto en el Art. 1866 del Código Civil (81 L.P.R.A. see. 5296), como norma supletoria rige las acciones administrativas o judiciales incoadas por un arren-datario contra su arrendador en orden a cánones pagados en exceso.
Disiento no obstante de la conclusión de que la Adminis-tración de Servicios al Consumidor carece de jurisdicción para controlar los cánones envueltos cuando la renta mensual pactada por las partes es $200.00 o más en casos de vivienda, reiterando el Tribunal la norma expuesta en los casos de Vda. de Hernández v. Pérez Colón, Admor., 94 D.P.R. 807 (1967); Blanco Rojo v. A.E.E., 96 D.P.R. 231 (1968); B. Fortaleza Corp. v. Bouzá, 101 D.P.R. 270 (1973). Tal enfoque parte de la premisa errónea que la Ley Núm. 67, de 19 de junio de 1964 (17 L.P.R.A. sec. 184(b)), opera de pleno derecho, esto es, que pactado por las partes un canon de o en exceso de $200.00 la Administración carece de facultad para investigar si la renta acordada responde al valor real de la propiedad y por ende determinar si es controlable o no. La aplicación ex *254propio vigore en tales casos se limita a las propiedades inscri-tas cuyo canon autorizado trasciende las cantidades indica-das, y no a los cánones fijados por el arbitrio de las partes contratantes.
La reafirmación de esta doctrina unida a las interrogan-tes constitucionales que la opinión plantea en cuanto a la validez de algunos de los criterios obsoletos que la ley contiene, hiere de muerte la intervención legítima del Estado en el control de rentas retrotrayendo en varias décadas legislación de vanguardia social de protección al consumidor en uno de los renglones de la vida más necesarios: la vivienda y la razonabilidad de su costo. “Es[t]a reglamentación forma parte ya de un cuerpo de derecho social encaminado a la pro-tección del inquilino, parte jurídicamente más débil, y tras-ciende meros estados transitorios de emergencia.” Martínez v. Llavat, 86 D.P.R. 235, 249 (1962).